STATE OF VERMONT cigar/rom

SUPER§OR COUFN"
EN\FSRQNMENTAL Di\/l lS§Gi\l

SUPERIOR CGURT ENVIRONMENTAL DIVISION

In re I167 Vt. 551, 557 (1998) (merger of a non-conforming lot is not automatically
triggered when it is brought under common ownership with an adjoining parcel
unless merger is expressly provided in the zoning ordinance).

3 lf, by this transaction, the half-acre of vacant land in Lot B merged with the pre-
existing Lot A, the resulting three-quarter-acre property would be less
nonconforming than the former Lot A, but would not itself become a conforming lot

4

part of Appellant's large parcel, Appellant did not obtain a subdivision permit
under § 340 to subdivide Lot B from his pre-existing 41.47 acre lot prior to the
conveyance of both parcels to Deem.
v The half-acre of vacant land is described in the deed from Kelsey to Deem as
being bounded on its north by the ”south line of the right of way.of said West View
Lane" and as measuring 140 feet along West View Lane, and also 140 feet, more or
less, along its southerly and easterly boundaries This decision will refer to the half-
acre of vacant land described in this conveyance as ”Lot B,” as shown on Diagram 1,
attached _

Below the description of Lot B, but not by its terms limited to the Lot B
portion of the conveyance, the deed states that:

[i]ncluded in this conveyance is an easement sixty (60) feet in width for
access to Lake Champlain over the retained land of the Grantor and
the use of a sixty (60) foot wide portion of the beach for recreational
purposes, including but not limited to the boat launching. The location
of the easement shall be mutually agreed upon by the Grantor and
Grantee and once established shall not be relocated without the
consent of each party or their heirs and assigns. The easement shall be
construed as running with the land conveyed herein.

Also included in this conveyance is the right to install a suitable dock
either within the easement area or on other adjacent lands owned by
the Grantor.

(Emphasis added). lt also appears from this deed description that, like the Healy
property, Lot B remains separated from the northerly boundary of Appellant’s large
parcel by Appellant’s retained land lying under the right-of-way. of West View Lane
as it runs across the northerly edge of Appellant’s large parcel.

Appellant did not obtain approval from the DRB under § 476 for the 60-foot-

 

in the Shorelands zoning district. The removal ~of a half-acre of land from
Appellant’s large parcel would not render it nonconforming

5

wide deeded easement and accompanying beach rights conveyed in the deed.

ln February of 2010, the DRB denied Appellant's application for approval of
the transaction as a boundary line adjustment, without prejudice to his applying for
subdivision approval for the transaction, apparently on the basis the Zoning Bylaws
do not provide for boundary line adjustments as distinct from subdivision approval
C)n April 23, 2010, the Zoning Administrator issued a Notice of Violation to
Appellant for failure to apply for a subdivision permit from the DRB as required by
§§ 130(b)(1) and 340 and for failure to obtain approval of the deeded beach rights
and easement as required by § 476 of the 2006 Zoning Bylaws.4 Appellant appealed
the Notice of Violation to the DRB, which upheld the l\lotice of Violation on ]une 28,

2010, and appealed the DRB decision to this Court in the present appeal.

l\/lotions for Summarv ludgment

A grant of ”summary judgment is appropriate when, giving the benefit of all
reasonable doubts and inferences to the nonmoving party, there are no genuine
issues of material fact and the moving party is entitled to judgment as a matter of
law.” Gade v. Chittenden Solid Waste Dist., 2009 VT 107, ‘jl 7 (citing l\/looney v.
Town of Stowe 2008 VT 19, ‘jl 5, 183 Vt. 600 (mem.); V.R.C.P. 56(c)). When

 

considering cross-motions for summary judgment, the Court gives each party ”the

benefit of all'reasonable doubts and inferences when the opposing party’s motion is

 

4 On April 27, 2010, the first public notice was issued for the public hearing for the
l 2010 Zoning Bylaws, which were adopted on ]une 7, 2010. See ]ohnson Aff. at ‘jl‘jl 2,
3. The Notice of Violation stated the violation as failure to obtain the required
approval of the easement and beach rights from the Planning Commission, which
was the body responsible for this approval as of the date of the l\lotice of Violation.
This function of the Planning Commission was transferred to the DRB in connection
with the adoption of the 2010 Zoning Bylaws. All references in this decision are to
the 2006 Zoning Bylaws unless otherwise noted.

6

being judged.” Citv of Burlington v. Fairpoint Communications, lnc., 2009 VT 59,

il 5, 186 Vt. 332 (citing TOVS, lnc. v. F.l\/l. Burlington, Co., 155 Vt. 44 (1990)).

 

Whether § 130(D)_ lnvalidates the 2006 Zoning Bvlaws
Section 130(D) of the 2006 Zoning Bylaws reads in its entirety:

l\lot withstanding any other statement set forth in these bylaws to the
contrary, the failure to obtain a required municipal permit including,
but not limited to, any zoning, planning, subdivision, site plan, health,
street or building permit, or the failure to record such certificate, is
hereby waived. All development existing as of the 1 january 1990 is
hereby approved with the exception of any and all sewage disposal or
septic systems which are found to constitute an existing or a potential
health hazard to the general health, safety, and welfare to the citizens
of the Town of North Hero. Such conditions are specifically not
grandfathered by the adoption of these bylaws. Said conditions must
be corrected pursuant to these bylaws and any and all duly adopted
regulations of the Town of North Hero.

Appellant argues that the first sentence of this section renders the permitting
requirements of the Zoning Bylaws unenforceable, and thereby eliminates the need
for him to obtain DRB approval to subdivide Lot B from the remainder of his
property, as well as eliminating the need for DRB approval of the easement and
beach rights. b

Courts construe zoning bylaws in the same manner as statutes, Appeal of

Weeks 167 Vt. 551, 554 (1998). The Court’s goal is to give effect to the intent of the

 

 

bylaws' drafters. l\/liller v. Miller 2005 VT 89, ‘jl 14, 178 Vt. 273. The Court is bound
by the intent apparent in the language of the bylaws, unless that language ”is
uncertain or unclear.” ln re Bennington Sch., lnc., 2004 VT 6, ‘]l 12, 176 Vt. 584
(mem.). lf the language is unclear or ambiguous, the Court is directed to discern the

meaning ”by considering the statute as a whole, reading integral parts of the

statutory scheme together," Heffernan v. Harbeson, 2004 VT 98, ’jl 7, 177 Vt. 239

(citing Paquette v. Paquette, 146 Vt. 83, 86 (1985)), rather than interpreting only an
”isolated sentence.” ln re Stowe Club Highlands, 164 Vt. 272, 279 (1995) (quoting

 

Williston Citizens for Responsible Growth v. Maple Tree Place Assocs., 156 Vt. 560,
563 (1991). lf ”the literal meaning of the words is inconsistent with legislative intent
and the precise wording of the statute produces results which are manifestly unjust,

absurd, unreasonable or unintended, or conflicts with other expressions of

 

legislative intent, legislative intent must prevail." Cvr v. l\/chermott's lnc., 2010 VT
19, ‘]l 15 (quoting Delta Psi Fraternitv v. Citv of Burlington, 2008 VT 129, ‘j] 7, 185 Vt.
129) (internal quotations omitted). 5
Appellant’s reading of § 130(D) is unreasonable because it would render all
the succeeding thirty-eight pages of carefully-drafted ordinance provisions
superfluous and ineffective, which could not have been intended by the Zoning
Bylaws' drafters See Cvr v. McDermott’s Inc., 2010 VT 19, il 15. Rather, it is
necessary to read §130(D) in the context of the remainder of §130 and of the
purpose statement of the Zoning Bylaws ”to provide for the orderly community
growth and to further the purposes established in the North Hero Town Plan and in
the Act." § 120.
l Section 130(B) requires all land development, occupancy, and use to be in

compliance with the Zoning Bylaws, including the permitting requirements and

 

5 interested Person Healy, whois a member of the DRB and participated in the
drafting of the Zoning Bylaws, states in her brief that the intent of the drafters was
not to render the Zoning Bylaws unenforceable by the language of §130([)).
However, such subsequent legislative history is not given any weight when
determining the legislative intent of the drafters, compared with contemporaneous
legislative history and the context and overall operation of the zoning bylaw. See,
e.g., State v. Madison 163 Vt. 360, 373 (1995) (per curiam) (citing 2A N. Singer,
Sutherland on Statutes and Statutory Construction §48.10, at 343 (5th ed. 1992))
(”statements made after the statute has been passed cannot retroactively provide
legislative history”).

 

§ 130((:) prohibits any use that is not permitted by the Zoning Bylaws. lt would be
particularly unreasonable for the drafters to have included a subsection within that
same section that would have had the effect of invalidating §§ 130(B) and (C) as well 7
as the entire remainder of the Zoning Bylaws. Rather, in the context of §§ 130(B) and
(C), it is evident that §130(D) was carried forward in the Zoning Bylaws as a so-
called grandfathering provision to protect development that had been in existence
prior to january 1, 19906 from exposure to retroactive enforcement.` That intent is
apparent despite the awkward drafting of § 130(D), especially as one can make sense
of the section and avoid such an absurd result simply by reading the first two
sentences of § 130(D) together, as follows:

l\l otwithstanding any other statement set forth in these bylaws to the
contrary, the failure to obtain a required municipal permit including,
but not limited to, any zoning, planning, -subdivision, site plan, health,
street or building permit, or the failure to record such certificate, is
hereby waived [for a]ll development existing as of the 1 ]anuary 1990[,
which] is hereby approved[,] with the exception of any and all sewage
disposal or septic systems which are found to constitute an existing or
a potential health hazard to the general health, safety, and welfare to
the citizens of the Town of North Hero. Such conditions are
specifically not grandfathered by the adoption of these bylaws. Said
conditions must be corrected pursuant to these bylaws and any and all
duly adopted regulations of the Town of North Hero. `

Accordingly, Summary ]udgment is GRANTED to the Town and DENIED to
Appellant that §130(D) does not render the remainder of the Zoning Bylaws

unenforceable

Whether the 2009 Convevance Required Prior Subdivision Approval

Appellant argues that §§ 130(B) and 340 do not apply to his conveyance of Lot

 

6 The Town has not provided information as to whether this was the date on which
a zoning ordinance was first adopted.

A and Lot B in a single deed, because the conveyance constituted ”the merger of a
pre-existing non-conforming lot with a portion of a pre-existing conforming lot.”
Appellants Mot. for Summ. ]. at 2. However, whether or not Lot A and Lot B
merged, a subdivision occurred when the property contained in Lot B was separated
from Appellant’s large parcel,

A subdivision occurs when an existing parcel of land is divided into two or
more parcels of land. §§ 130(B), 340(A); and see 24 V.S.A. § 4418. Assuming that Lot
A did not merge with Appellant’s large parcel in 1996, see note 1, above, Appellant
could have conveyed Lot A alone, without creating a subdivision .However, the
separation of Lot B from Appellant’s large parcel of land was a subdivision, under
§ 340(A), because it created two parcels of land: Lot B and Appellant’s retained land
from the large parcel. The subdivision of Lot B from Appellants’ retained land
occurred whether or not Lot B was thereafter conveyed to another together with Lot
A, as was done in the present case, or if it were first conveyed in a separate deed to
an existing owner of Lot A.

Appellant argues that Lot B has merged with Lot A, so that the resulting
number of lots has not increased from the number of lots prior to the conveyance7
However, even if that is true, the subdivision for which a permit is required is the
division of Lot B out of Appellant's large parcel, Although some towns’ zoning
ordinances do treat such transactions as minor subdivisions or as boundary
adjustments requiring only Zoning Administrator approval, the l\lorth Hero Zoning
Bylaws contain no such provision.

Accordingly, Summary ]udgment is GRANTED to the Town of l\lorth Hero

 

7 lt appears from the materials provided to the Court that Lot A is not contiguous to
Lot B, as the land lying under West View Lane was retained in Appellant’s
ownership However, the question of whether a subdivision permit was required
does not depend on whether the two lots have or have not merged

10

and DENIED to Appellant, upholding the l\lotice of Violation that Appellant
subdivided his larger lot to create Lot B and that prior DRB review was required

under §§ 130(B) and 340 of the Zoning Bylaws.

Whether the 2009 Convevance Required Prior Approval of the Deeded Beach Access

Section 476 of the Zoning Bylaws requires DRB approval of ”the use of
shorelands district property as deeded access for others to Lake Champlain.” The
Zoning Bylaws require that the lot across which access is granted be at least one acre
in size, with at least 100 feet of lake frontage and a width of at least 100 feet.
§476(A). Section 476 also prohibits the grantee from constructing any buildings or
structures on the easement, and from constructing any dockage in excess of that
required to aid in boat launching, and prohibits any more than two moorings per
lot. §476(B).

Appellant argues that such DRB approval was not required, because Lot A
already held an existing easement which was alienable. However, in the deed,
Appellant also deeded a new easement that establishes additional beach rights
compared to the Lot A easement, and contains a more specific description of the
width of the easement and of the beach access. The easement granted in the
November 24, 2009 deed therefore must obtain DRB approval under §476. The
issue of whether Lot A’s easement is freely alienable is not material to this
requirement Section 476 requires DRB approval of the use of Shorelands zoning
district property as deeded access for others to `Lake Champlain. Accordingly,
Summary ]udgment is GRANTED to the Town and DENIED to Appellant in that
DRB approval is required, under §476, of the second easement contained in the

November 24, 2009 deed.

11

Reimbursement of Costs and Attornev’s Fees

The 4 Town requests reimbursement for the costs it has had to bear in
"enforcing" the Notice of Violation that is the subject of this appeal. This request is
misplaced; there is no provision for costs or attorney’s fees or penalties in an appeal
of a notice of violation. All that was at issue in this appeal was the DRB's decision
' upholding the Notice of Violation. lf the Town brings an enforcement action under

24 V.S.A. § 4451, the Court will consider any appropriate penalties at that time.

Accordingly, based on the foregoing, it is hereby ORDERED and AD]UDGED
that the Town of North Hero's Motion for Summary ]udgment is GRANTED and
Appellant’s l\/lotion for Summary ]udgment is DENIED, concluding this appeal lf
the parties wish a separate judgment order pursuant to V.R.C.P. 58, they shall
provide a copy of the Notice of Viol/atiop~f)ar~*the~€ourth~use”invdrafting~the~_-/j """"""

judgment order.

Done at Berlin, Vermont, this 18th day of l\/larch, 2011.

M 2225/22-

Merideth Wright
Environmental ]udge

12

zz;

   

_' Arnosky

lvio.&"'°~"“- 3-
.FNM"FQM -A-m< muse (E" 55

exc,Q(> 'k~ $\’\°~\>Q°“‘"
Measuv-§§W;M‘v€ §§ L~°l' 33

w\A\ ¢\A ave aee(*b\( \M q`€.-,

`~\3'